Citation Nr: 1725364	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected low back disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

The appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied the service connection claims set forth on the title page.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In May 2011, the RO issued a statement of the case (SOC) regarding the claims for service connection for, inter alia, right and left knee disabilities.  The RO readjudicated the claims on appeal in a June 2013 rating decision.  In August 2013, the Veteran filed an NOD.  In September 2013, the RO issued a SOC.  The Veteran, through his representative, perfected his appeal of these matters via a May 2014 letter, which the RO accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals).

In October 2014, the Board, amongst other things, found that the Veteran's right and left shoulder claims were not requests to reopen previously denied claims, but rather had been continuously prosecuted since the August 2010 rating decision as new and material evidence had been received for those claims within one year of the August 2010 rating decision.  Hence, the Board remanded those de novo claims, along with the remaining claim for service connection, for further development.

After accomplishing further action, in a January 2015 supplemental SOC (SSOC), the Appeals Management Center (AMC) in Washington, D.C., denied the claims on appeal and returned these matters to the Board.

In June 2015, the Board remanded the claims on appeal for a Board hearing.  In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a July 2016 decision, the Board denied service connection for right and left shoulder disabilities, and a right knee disability, each to include as secondary to service-connected low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 16, 2017, the Court granted a Joint Motion for Remand (JMR) filed by counsel for the Veteran and the VA Secretary, vacating the Board's decision as to each claim,  and remanding these matters to the Board for further action consistent with the JMR. 

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

In light of points raised in the JMR and further review of the claims file, the Board finds that additional AOJ action on the claims on appeal is warranted.

In the JMR, the parties determined that, in the July 2016 decision, the Board provided inadequate reasons or bases when addressing the adequacy of the December 2014 and January 2015 VA examinations.  

The parties noted that, with regard to the bilateral shoulder disability, the January 2015 VA examiner opined that the bilateral shoulder disability was not caused by or aggravated by his service-connected low back disability because any current shoulder condition was due to "serial injuries from altercations with large animals," and his injuries would have occurred regardless of his back condition.  However, the parties found that the VA examiner did not provide sufficient rationale for his finding that the bilateral shoulder condition was not aggravated by the service-connected low back disability.  

Likewise, concerning the right knee disability, the parties noted that the December 2014 VA examiner determined that the right knee disability was caused by "years of riding in a saddle" and was due to the Veteran's job as a rancher and horse trainer.  However, the VA examiner did not specify whether the right knee condition was aggravated by the Veteran's service-connected low back disability, with supporting rationale.  

In light of the above, the Board finds that  further medical opinions-preferably, from the prior examiners/opinion providers or, if necessary other appropriate physician(s) based on claims file review (if possible)-are needed to resolve the service connection claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides an examination or otherwise obtains a medical opinion in connection with a claim, one must be provided or obtained that is adequate for the determination being made).  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete with respect to each claim on appeal, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Cheyenne VA Medical Center (VAMC) dated through July 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Cheyenne VAMC all records of pertinent treatment since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Cheyenne VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from July 2016 to the present.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of private (non-VA) treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and responses from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who provided the January 2015 VA shoulders examination and opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician if deemed necessary in the judgment of individual designated to provide the addendum opinion..

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed shoulder disability currently present or present at any time pertinent to the claim for service connection (even if now asymptomatic or resolved), the examiner should  provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the disability is or has been aggravated (i.e., worsened beyond the natural progression) by service-connected lumbar spine disability.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.
 
In rendering the requested opinion, the physician must consider and discuss all pertinent in- and post-service medical evidence as well as all lay assertions, to include the Veteran's assertions that as a result of his back injury, he placed more strain on his shoulders, as well as his assertions as to the nature, onset and continuity of shoulder symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and responses from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who provided the December 2014 VA knee examination and opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.  

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed right knee disability currently present or present at any time pertinent to the claim for service connection (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is or has been aggravated (i.e., worsened beyond the natural progression) by the Veteran's service-connected low back disability.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.
 
In rendering the requested opinion, the physician must consider and discuss all pertinent in- and post-service medical evidence, as well as all lay assertions, to include the Veteran's assertions that as a result of his back injury, he placed more strain on his knee, as well as his assertions as to the nature, onset and continuity of right knee symptoms.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 
 
8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

